985 F.2d 562
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Onyekachi Hope NWEKE, Defendant-Appellant.
No. 92-5685.
United States Court of Appeals, Sixth Circuit.
Feb. 2, 1993.

Before DAVID A. NELSON and BATCHELDER, Circuit Judges, and CONTIE, Senior Circuit Judge.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).


2
Onyekachi Hope Nweke pleaded guilty to one count of conspiracy to transport in interstate commerce falsely made securities, in violation of 18 U.S.C. § 371.   The district court sentenced Onyekachi to a twenty-one (21) month term of imprisonment and this appeal followed.   The parties have briefed the issues and have agreed to waive oral argument.


3
Nweke pleaded guilty pursuant to a plea agreement.   The parties agreed that the appropriate sentence would be any sentence within the properly calculated guideline range.   There was no subsequent objection to the information contained in the presentence report or to the actual calculation of the guideline range.   The district court stated its feeling that the guideline sentence options did not fully reflect the seriousness of Nweke's conduct but proceeded to sentence him at the top of the range as calculated.   Counsel for Nweke does not dispute the calculation of the range;  he, instead, contends that the court's comments as to the seriousness of the offense amounted to an abuse of sentencing discretion.


4
"Where a sentence was within the applicable guideline range, it is appealable only upon the grounds that it was imposed in violation of the law, or that it was imposed as a result of an incorrect application of the sentencing guidelines."   United States v. Chalkias, 971 F.2d 1206, 1218 (6th Cir.)  (per curiam) (citing 18 U.S.C. § 3742(a)(1), (2)), cert. denied, 61 U.S.L.W. 3285 (1992).   Nweke's appeal is squarely covered by Chalkias.   The appeal lacks merit.


5
Accordingly, the district court's judgment is affirmed.   Rule 9(b)(3), Rules of the Sixth Circuit.